Citation Nr: 0610497	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  03-24 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for bilateral shin splints and knee strains.

2.  Entitlement to an initial compensable disability rating 
for costochondritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1998 to May 
2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In October 2004, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral shin splints 
and knee strains are manifested by radiological evidence of 
moderately severe bilateral shin splints with mild diffuse 
stress reactions about the knees and ankles, with normal 
range of motion in both knees and the right ankle and 
moderate limitation in left ankle plantar flexion; there is 
no evidence of functional limitation due to pain.

2.  The veteran's service-connected costochondritis is 
manifested by intermittent sharp pain, and objective evidence 
of slight tenderness in the costochondral joints that does 
not result in limitation of use or pain analogous to removal 
of one rib; nor is there evidence of moderate muscle 
impairment.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for bilateral shin splints and knee strains, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, and 5261 (2005).

2.  The criteria for a compensable evaluation for 
costochondritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5297 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. 

The record reflects that the veteran was provided with notice 
of the December 2002 rating decision from which the current 
appeals originate.  He was provided with a statement of the 
case in June 2003, and a supplemental statement of the case 
in July 2005, which notified him of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.

The veteran's claim for service connection for bilateral shin 
splints and knee strains, as well as for costochondritis, was 
received in May 2002.  In August 2002, the RO provided the 
veteran with notice regarding what information and evidence 
was needed to substantiate his claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertained to the claims.  A December 2002 
rating decision granted service connection for the veteran's 
costochondritis and right knee strain.  A later, May 2003 
rating decision granted service connection for bilateral shin 
splints with knee strains.  The veteran has appealed the 
initial disability ratings assigned.  

In December 2004, the RO subsequently issued a letter 
notifying the veteran of what information and evidence is 
needed to substantiate his claims for increased initial 
disability ratings for bilateral shin splints and knee 
strains and for costochondritis, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in his possession that 
pertained to the claims.  However, the notice did not cite 
the governing law and regulations or describe the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal.  Despite the inadequate notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board considers a 
question not addressed by the RO, the Board must consider 
whether the veteran will be prejudiced thereby).  The Board 
notes that the veteran has not filed a notice of disagreement 
with the effective dates and that the issue is therefore not 
subject to appeal, and there can be no be prejudicial error 
in making a determination with regard to the degree of 
disability, as the veteran has been advised with regard to 
the evidence necessary to establish a disability rating.  In 
addition, the Board emphasizes that the veteran has not shown 
or alleged any prejudicial error in the timing of the 
issuance of the VCAA letters in this appeal.  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and VA examination reports.  A transcript of 
the veteran's testimony at his personal hearing is also of 
record.  The veteran has not alleged that there are any other 
outstanding medical records.  The Board consequently finds 
that VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Analysis

The veteran and his representative contend that his service-
connected bilateral shin splints and knee strains, as well as 
costochondritis are more disabling than the current 
disability ratings reflect.  His representative contends that 
the veteran should be assigned separate disability ratings 
for bilateral shin splints with associated knee and ankle 
disability.  

The veteran's claims for higher disability ratings for 
bilateral shin splints and costochondritis are original 
claims that were placed on appellate status by a notice of 
disagreement expressing disagreement with an initial rating 
award.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Bilateral Shin Splints and Knee Strains

The veteran's bilateral shin splints and knee strains are 
currently evaluated by analogy to tenosynovitis, as 20 
percent disabling, under Diagnostic Codes 5024-5010.  
Diagnostic Code 5024 provides that tenosynovitis will be 
rated on limitation of motion of the affected parts as 
degenerative arthritis under Diagnostic Code 5003.  

Diagnostic Code 5003 provides that degenerative arthritis 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints.  
In the absence of limitation of motion, a 20 percent rating 
will be assigned with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  The rating criteria 
provides that the 20 percent rating based on x-ray findings 
will not be combined with ratings based on limitation of 
motion.

The veteran's current 20 percent disability rating is based 
on December 2001 bone scan studies indicating moderately 
severe bilateral shin splints with mild diffuse stress 
reactions about the knees and ankles.  In this respect, the 
Board is cognizant of Note (2) of Code 5003 which indicates 
that ratings based solely on X-ray findings are not to be 
utilized when rating conditions under Diagnostic Code 5024.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  

To warrant separate 20 percent disability ratings for the 
veteran's bilateral knee disability, knee flexion must be 
limited to 30 degrees under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or extension must be limited to 
15 degrees pursuant to Diagnostic Code 5261 (2005).  A 10 
percent disability rating requires that knee flexion be 
limited to 45 degrees or extension be limited to 10 degrees.  
The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2005).  Even with consideration of pain, the veteran does 
not meet either the 10 or 20 percent requirement for either 
knee as all the objective evidence of record shows no 
limitation of motion of either knee at any time since service 
and the veteran himself has testified that he does not have 
any limitation of knee motion associated with his shin 
splints.  

The Board notes that other diagnostic codes for knee 
disability provide for ratings greater than 20 percent.  
However, there is no evidence of knee ankylosis (Code 5256), 
or joint subluxation or instability (Code 5257) or malunion 
of the tibia and fibula (Code 5262).  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).

Likewise, to warrant separate 20 percent disability ratings 
for associated bilateral ankle disability, there must be 
evidence of marked limitation of ankle motion under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 10 
percent disability rating requires moderate limitation of 
ankle motion.  Normal range of motion for an ankle joint 
includes dorsiflexion to 20 degrees and plantar flexion to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2005).  Even with 
consideration of pain, the veteran does not meet the criteria 
for either the 10 or 20 percent disability rating for his 
right ankle as all the objective evidence of record shows no 
limitation of motion of the right ankle at any time since 
service.  Although the January 2005 VA examination report 
indicates left ankle dorsiflexion limited to 25 degrees, this 
degree of impairment would entitle the veteran to no more 
than 10 percent for moderate limitation of ankle motion.  
Moreover, he would not be entitled to the 20 percent 
currently assigned under the provisions of Diagnostic Code 
5003 as the criteria based on x-ray findings cannot be 
combined with ratings based on limitation of motion.  

Other diagnostic codes for ankle disabilities provide for 
ratings greater than 20 percent.  However, there is no 
evidence of ankle ankylosis (Code 5270), or ankylosis of the 
subastragalar or tarsal joint (Code 5272) or malunion of the 
os calcis or astragalus with marked deformity (Code 5273) or 
evidence of an astragalectomy (Code 5274).  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).

Finally, the Board will also consider whether this case 
presents other evidence that would support a higher rating on 
the basis of functional limitation due to weakness, 
fatigability, incoordination, or pain on movement of an 
affected joint.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of a claimant.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  The October 2002 and 
January 2005 VA examination findings resulting from a full 
clinical evaluation concluded that the veteran has pain at 
the extremes of range of motion in his knees with no evidence 
of fatigability, weakness, incoordination, or lack of 
endurance.  Likewise, the October 2002 and January 2005 
examiners found no evidence of pain, fatigability, weakness, 
incoordination, or lack of endurance associated with range of 
motion testing in either ankle.  These findings do not 
support a higher evaluation on this basis.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an initial disability rating in 
excess of 20 percent for bilateral shin splints and knee 
strains at any period during the pendency of the appeal.  

Costochondritis

The veteran's service-connected costochondritis has been 
evaluated by analogy to the removal of ribs under 38 C.F.R. 
§ 4.72, Diagnostic Code 5297.  Under this Code, a 10 percent 
rating is warranted for removal of one rib or resection of 
two or more ribs without regeneration; a 20 percent rating 
requires removal of two ribs.  

Initially, the Board notes that none of the veteran's ribs 
were removed, or resected at any time.  Likewise, although 
the VA examination reports note the veteran's complaints of 
chest pain when lifting and associated difficulty breathing, 
these records do indicate objective evidence of pain or 
functional impairment comparable to the removal of one rib or 
resection of two or more ribs.  Accordingly, the Board finds 
that a compensable rating under Diagnostic Code 5297 is not 
warranted.  

The Board has also considered whether the veteran is entitled 
to a higher rating for his service-connected costochondritis 
under the criteria for muscle impairment.  Under the 
provisions of 38 C.F.R. § 4.73, Diagnostic Code 5321, a 
noncompensable rating is assigned for slight impairment of 
the muscles of respiration (the thoracic group).  A 10 
percent rating is warranted for moderate impairment.  

With respect to muscle group injuries due to gunshot or other 
trauma, disabilities due to residuals of muscle injuries are 
characterized by cardinal signs and symptoms of muscle 
disability such as loss of power, weakness, lower threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2005).  The 
objective findings of a slight muscle disability include 
minimal scar; no evidence of fascial defect, atrophy or 
impaired tonus; and no impairment of function or metallic 
fragment retained in the muscle tissue.  38 C.F.R. § 4.56 
(d)(1)(i), (iii) (2005).

A moderate disability of the muscles is evidenced by 
objective findings of some loss of deep fascia or muscle 
substance; impairment of muscle tonus and loss of power; or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56 (d)(2)(i), (iii) (2005).

The Board must again find that a preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for costochondritis.  In this respect, the Board 
acknowledges that the October 2002 VA examination report 
shows objective evidence of slight tenderness in the 
costochondral joints and that the March 2005 examiner opined 
that the condition made it difficult for the veteran to do 
heavy lifting or pulling.  The Board also notes that the 
March 2005 report notes the veteran's complaints of 
intermittent flare-ups of pain with lifting as frequently as 
twice a week, with associated difficulty breathing when the 
pain is present.   The Board also acknowledges the veteran's 
testimony that he consistently experiences chest pain when 
lifting 15 or more pounds.  However, the October 2002 VA 
examiner noted that the veteran's left-sided chest pain is 
occasional and the March 2005 VA examiner noted that the 
veteran's problem has never been infected and that he has not 
lost any time from work because of his chest pain and that he 
has never had any surgery of any of his ribs.  Moreover, 
examination of his chest and ribs was normal at that time 
with no pain on palpation.  Thus, the Board finds that the 
clinical evidence does not demonstrate impairment that could 
be considered any more severe than mild.  Moreover, there 
have been no reported symptoms of muscle disability such as 
loss of power, weakness, lower threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  As such, the Board finds that the 
preponderance is against the veteran's claim for an initial 
compensable rating for costochondritis for any period during 
the pendency of the appeal.  

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial disability rating greater than 20 percent for 
bilateral shin splints and knee strains, is denied.

An initial compensable disability rating for costochondritis 
is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


